08/18/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0492


                                      DA 20-0492
                                   _________________

SCOTT AND PAMELA BYE; KOREY AND
WENDY FAUQUE; BUTCH AND DOREEN
GILLESPIE; WAYNE AND ROXY
GILLESPIE, and JOHN DOES 1, 2, 3, 4,

             Plaintiffs and Appellees,
                                                                   ORDER
       v.

SOMONT OIL COMPANY, INC.,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Kaydee Snipes Ruiz, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  August 18 2021